Citation Nr: 0012714	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  93-16 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, including asthma and hay fever.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to a higher rating for spinal arthritis from 
C7 to T1, with limitation of thoracic and lumbar motion, and 
history of lumbosacral strain, initially rated 10 percent 
disabling.

5.  Entitlement to a higher rating for bursitis of the right 
shoulder, initially rated as noncompensable.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1971 until retiring in May 1991.  In April 1992, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, granted his claim for service connection 
for degenerative changes of the cervical and thoracic 
segments of his spine
(C7-T1)-with decreased strength and range of motion of the 
upper thoracic and lumbar segments, with a history of 
lumbosacral strain.  The RO assigned a 10 percent rating for 
the disability.  The RO also granted his claim for service 
connection for right shoulder bursitis and assigned a 
noncompensable rating of 0 percent.  The RO denied his claims 
for service connection for respiratory problems-including 
asthma and hayfever, for arthritis of multiple joints-
including his hands, and for a left shoulder disorder-which 
he claimed as loss of use.  In July 1992, he submitted a 
notice of disagreement contesting the ratings assigned for 
his back and right shoulder disabilities.  He also expressed 
disagreement with the denials of service connection for 
respiratory problems, arthritis of multiple joints, and loss 
of use of his left shoulder.

The veteran underwent a VA compensation examination in August 
1992 and, in June 1993, after considering the results of that 
evaluation, along with the other evidence of record, the RO 
continued to deny his claims and provided him a statement of 
the case in July 1993.  He thereafter perfected an appeal to 
the Board of Veterans' Appeals (Board) in August 1993.  He 
testified before a hearing officer at the RO in January 1994.  
He since has moved to a new state.  Therefore, the RO in 
Winston-Salem, North Carolina, which now has jurisdiction 
over his case, forwarded his appeal to the Board.

In September 1999, the Board remanded the appeal to the RO to 
schedule the veteran for a Travel Board hearing.  The hearing 
was scheduled for February 2000, but he contacted VA prior to 
the date of the hearing and indicated he would not be able to 
appear for it.  He also indicated he would be "writing with 
an explanation."  But he has not contacted VA during the 
months since to provide an explanation for his inability to 
attend the hearing scheduled, or to request that it be 
rescheduled.  Consequently, the Board deems his request for a 
Travel Board hearing withdrawn.  See 38 U.S.C.A. § 7107 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.704 (1999).

The Board will issue a decision concerning the claims for 
service connection for a respiratory disorder, arthritis of 
multiple joints, and a left shoulder disorder.  However, the 
remaining claims-contesting the propriety of the initial 
ratings assigned for the back and right shoulder 
disabilities-will be addressed in the REMAND following the 
ORDER.


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record 
suggesting the veteran's preexisting hayfever and asthma were 
aggravated during service beyond their natural progression, 
or otherwise linking any of his current respiratory disorders 
to his service in the military.

2.  There is no competent (medical) evidence of record 
suggesting the veteran currently has multiple joint 
arthritis.

3.  There is no competent (medical) evidence of record 
suggesting the veteran currently has a left shoulder 
disability.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder, including 
hayfever and asthma.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for multiple joint arthritis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a left shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Respiratory Disorder, 
Arthritis of Multiple Joints, and a Left Shoulder Disability

I.  Factual Background

The veteran's enlistment examination of December 1970 was 
clinically unremarkable with regard to the lungs, chest, and 
upper extremities.  It was noted that an x-ray of his right 
thumb was negative.  He indicated in a medical history 
questionnaire that he completed during the evaluation that he 
had experienced occasional pain in his right thumb, along 
with hayfever and asthma prior to age 12.

The medical records concerning the veteran's service show 
that, in 1971, he was treated for sinusitis and asthma.  He 
also was treated in 1973 for sinus congestion and headache.  
During a periodic examination in June 1978, it was noted that 
he had experienced the asthma since his childhood, and that 
his most recent bout of it occurred about one year prior to 
the current evaluation.  He indicated that he did not take 
any medication.  His lungs were clear and there were no 
actual symptoms on clinical examination.  It also was noted 
that he had suffered from hayfever on a seasonal basis since 
his childhood.  There were no actual symptoms related to it 
on clinical examination, and he indicated that he was not 
taking any medication.
An x-ray taken that same month was within normal limits.  In 
April 1982, he was treated for asthmatic bronchitis, which 
cleared up approximately within two weeks.  He was treated 
for recurrent sinus area discomfort in January 1983.  He was 
treated for sinus congestion in May 1987, which the examiner 
believed could be sinusitis.  In November 1987, an examiner 
diagnosed mild bronchitis with postnasal drip, and bronchitis 
also was diagnosed in October 1988, and later in February 
1991.  The veteran also complained of sinus problems in 1989.  
He was treated for an upper respiratory infection in 
September 1990.  Chest x-rays taken in February 1991 did not 
reveal any significant active cardiopulmonary findings.  The 
x-rays suggested pneumonic density present in relation to the 
right lower lobe.  A follow-up examination was recommended.

In December 1990, the veteran was seen for complaints of pain 
in the upper region of his back, and in his neck and 
shoulders.  It was noted that he had a seven-month history of 
right shoulder pain with activity.  Bursitis was diagnosed as 
well as rule out degenerative joint disease (DJD) of the 
cervical spine.

During the veteran's retirement evaluation in April 1991, the 
examining physician observed a prolonged expiratory phase.  
Regarding the significant medical history, it was noted that 
the shortness of breath was related to asthma and sinusitis 
that the veteran had experienced since his childhood.  It 
further was noted that the conditions did not require 
treatment and that they occur on a seasonal basis.  It also 
was indicated that the chest pain he reported was due to 
coughing which was related to his history of smoking.  
Regarding the joints, it was mentioned that he had 
experienced left knee pain since 1986, that it was 
intermittent and of inconsistent occurrence, that it usually 
lasted about three days at a time, that the cause of it was 
not known, and that it had not been treated.  It also was 
noted that he had experienced a painful 3rd digit of his 
right hand since 1989, which was intermittent, inconsistent, 
of an unknown cause, and had not been treated.

A December 1991 treatment record contains a diagnosis of 
sinusitis.

The veteran underwent VA compensation examinations in August 
1992.  He reported that he has problems with joint pain and 
morning stiffness.  The objective clinical portion of the 
examination revealed that his joints were within normal 
limits, and that there were no signs of tenderness and 
swelling.  He also had normal range of motion in all of his 
joints.  X-rays taken of his left shoulder and hands did not 
reveal any significant abnormalities.  The examiner diagnosed 
arthralgia of various joints of the body with morning 
stiffness of unknown etiology, and cramps of the fingers of 
unknown etiology.

Regarding respiratory disorders, the examiner found that the 
veteran had episodic bronchitis.  Chest x-rays revealed mild 
cardiomegaly with minimal central pulmonary venous 
engorgement.  Active lung disease was not seen, and there 
were no previous films available for comparison.

In January 1994, the veteran testified during a hearing that 
he has problems with his hips, knees, elbows, hands and toes 
during periods of cold and damp weather.  He also testified 
that he has experienced a lot of bouts of bronchitis, 
particularly during the last few years, and he acknowledged 
that he had these problems when he entered the military.  He 
noted that, other than a cold, he did not have any specific 
respiratory problems.  Regarding his multiple joint pain, he 
said he had problems during service, but that he never 
complained or sought treatment for them.  He said he has 
difficulty raising his arms over his head, that he gets 
cramps in his hands, and that he has not been treated for his 
symptoms.

The veteran underwent another VA compensation examination in 
December 1997.  During that evaluation, his left shoulder, 
hands and ankles all were completely asymptomatic (normal).  
There was chondromalacia of his right knee with active 
bursitis and tendinitis.  The examiner also diagnosed 
chondromalacia of the patella of the left knee.  X-rays of 
the knees revealed some calcification at the site of 
the insertion of the super patellar tendon in both knees, 
right greater than left; otherwise, normal for the veteran's 
age.  After examination of the hands, the examiner diagnosed 
intermittent paresthesia of the dorsum of the right hand.  
The examiner indicated it was secondary to the intervertebral 
disc disease.  There was no intrinsic abnormality of the 
hands, thumb, or fingers found during the examination.

Regarding respiratory disorders, the examiner indicated there 
was a history of asthma and hayfever prior to the veteran's 
entry into service, but that they were not present during the 
current evaluation.  The examiner also indicated there was a 
minimal history of bronchitis, which he believed was largely 
secondary to tobacco abuse.  The examiner further indicated 
that the veteran did not have a history of asthma in service, 
and that the condition was not revealed on examinations.  X-
rays of the chest also did not reveal any active disease.


II.  Legal Analysis

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted during 
service, or for disability attributable to aggravation during 
service of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. § 3.303, 3.306.  
If chronicity of the injury or disease in service is not 
shown, or is questionable, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  Service connection also 
may be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year after service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed in sound condition when entering 
service except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent 
an increase in severity during service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
3 C.F.R. § 3.306(a), (b) (1999).

The threshold determination that must be made concerning the 
claims at issue, however, is whether they are well grounded-
meaning at least plausible or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A claimant for benefits under a law administered by 
the Secretary of VA has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has a duty to assist the claimant in developing the 
evidence pertinent to the claim, but only if it is determined 
to be well grounded.  See Morton v. West, 12 Vet. App. 477 
(1999).  There must be more than mere allegations to well 
ground a claim; rather, there also must be medical evidence 
supporting the allegations.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the veteran has not 
satisfied this threshold evidentiary burden, his appeal must 
be denied.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
citing Traut v. Brown, 6 Vet. App. 495 (1994), Goodsell v. 
Brown, 5 Vet. App. 36 (1993), etc.  For the reasons discussed 
below, the Board finds that the veteran's claims are not well 
grounded and, therefore, must be denied.

The Board must presume the truthfulness (credibility) of the 
evidence for the purpose of determining whether the claims 
are well grounded, unless the allegation made is inherently 
incredible or beyond the competence of the person making it.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.

In this case, the first requirement for a well-grounded claim 
has not been met with regard to the claim for service 
connection for arthritis of multiple joints.  Paresthesia, 
not arthritis, of the hands was diagnosed and related to 
intervertebral disc syndrome.  Regarding the knees, 
chondromalacia, not arthritis, was diagnosed and the medical 
opinions of record do not establish a relationship to the 
veteran's service in the military.  The evidence does confirm 
that he suffers from multiple joint "pain," which was 
diagnosed as arthralgia, not arthritis, and actual 
abnormalities of those joints indicative of arthritis were 
not found.  Therefore, of the conditions affecting his joints 
that have been clinically diagnosed, the medical evidence of 
record is not sufficient to make the claim well-grounded 
since none of it suggest that he has been diagnosed with the 
specific condition at issue (namely, arthritis) which he 
claims is a residual of his service in the military.  
Evidence of current disability is a prerequisite to a well 
grounded claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Given the complaints of multiple joint pain and the period of 
the veteran's service, it appears that his claim also could 
be processed as one for compensation for an undiagnosed 
illness.  However, he has not alleged, and his service 
records do not otherwise suggest, that he is a "Persian Gulf 
veteran" as defined by 38 C.F.R. § 3.317(d).  As such, 
consideration of his multiple joint pain as an undiagnosed 
illness upon which service connection may be granted, is not 
warranted.

Regarding the claim for a left shoulder disorder, it is noted 
that during service the veteran complained of pain in his 
neck and shoulders.  However, further complaints and 
treatment in the record indicate that the service-connected 
right shoulder was affected, not the left shoulder currently 
at issue.  Furthermore, there are no current diagnoses of 
record with regard to the left shoulder to suggest that he 
presently has a disability of any sort.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There are only 
complaints of "pain," which are not sufficient to satisfy 
the first requirement for a well-grounded claim.  In Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999), 
the United States Court of Appeals for Veterans Claims 
(Court) made an important distinction between the 
consideration of "pain" as it pertains to the rating of an 
already service-connected disability, as opposed to the 
consideration of "pain" as a disability for which service 
connection may be granted.  Essentially, the Court held that 
pain-alone-without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute 
a disability for which service connection may be granted.  
That is the case here.  Therefore, the first requirement for 
a well-grounded claim has not been met since the complaints 
of left shoulder "pain" have not, in turn, been related to 
an identifiable underlying malady or condition, much less to 
the veteran's service in the military.

With regard to the claim for service connection for a 
respiratory disorder, including asthma and hayfever, the 
evidence clearly indicates that these conditions were 
documented in the service medical records, including 
treatment on one occasion for the asthma.  However, during 
the examination in 1997, the history of the conditions was 
noted, but they were not found to be clinically present at 
the time of that evaluation.  Therefore, it is reasonable to 
conclude that the asthma and hayfever noted to have existed 
prior to the veteran's entry into the military, which even he 
acknowledged during his hearing, were not aggravated during 
service beyond their natural progression since neither one of 
the conditions have been found on clinical examination since 
and the service medical records show complaints (of symptoms, 
etc.) and treatment on only one isolated occasion for the 
asthma.  See 38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 
Vet. App. 283, 286 (1994); see also Akins v. Derwinski, 1 
Vet. App. 228 (1991); Crowe v. Brown, 7 Vet. App. 238 (1994); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  It is important to 
bear in mind that mere temporary or intermittent flare-ups 
during service of a preexisting condition are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  
See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Also, the usual effects 
of treatment during service to ameliorate a preexisting 
condition does not constitute aggravation.  
See Verdon v. Brown, 8 Vet. App. 529 (1996).

The service medical records also reflect other respiratory 
problems such as bronchitis and sinusitis, and the post-
service records, including the reports of the VA 
examinations, show that the veteran has had episodes of both 
conditions since his retirement.  However, the sinusitis 
noted in December 1991 was not etiologically linked by 
competent medical opinion to his service in the military, and 
the VA examiner also determined that the minimal history of 
bronchitis was largely secondary to tobacco abuse, not to 
service in the military.  Competent medical evidence linking 
these conditions to service, or to any of the symptoms 
experienced since service, is required to well ground the 
claim.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); Savage 
v. Gober, 10 Vet. App. 488 (1997).

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence.  See Grottveit, supra.  
However, where, as here, the determinative issue is medical 
causation or a clinical diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
the evidence of record does not contain a medical opinion 
linking any of the claimed disabilities to the veteran's 
service in the military.  As noted, multiple joint arthritis 
has not been diagnosed, nor has a left shoulder disability.  
Also, the medical evidence of record does not suggest that 
any of the veteran's current respiratory problems are related 
to his service in the military, or that his asthma and 
hayfever have been manifested or present during any of the 
current evaluations, or that they possibly were aggravated 
during service beyond their natural progression.  The only 
evidence which remains in support of this claim consists of 
the veteran's bare, unsubstantiated assertions.  However, the 
assertions of a layman concerning matters of medical 
causation or a diagnosis are not sufficient to well ground a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, 
as his assertions do not constitute competent medical 
evidence, his claims must be denied.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Since the veteran has not met his initial burden of 
38 U.S.C.A. § 5107(a) to submit well grounded claims, the 
Board does not have jurisdiction to adjudicate these claims 
on the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, there is no duty to assist him in developing the 
evidence pertinent to these claims.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

The Board also notes there is no prejudice to the veteran in 
denying these claims as not well-grounded, even though the 
RO's decision was on the merits, because the "quality of 
evidence he would need to well ground his claim or to reopen 
it would seem to be...nearly the same..."  Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).  Compare Bernard v. 
Brown, 4 Vet. App. 384 (1993).  To warrant further 
consideration of these claims, he may submit medical evidence 
demonstrating a current diagnosis of multiple joint arthritis 
and a left shoulder condition, as well as the aggravation of 
asthma and hayfever during service or of a relationship 
between any of his current respiratory disorders and his 
service in the military.


ORDER

The claim for service connection for a respiratory disorder, 
including asthma and hay fever, is not well grounded, and the 
appeal is denied.

The claim for service connection for arthritis of multiple 
joints is not well grounded, and the appeal is denied.

The claim for service connection for a left shoulder disorder 
is not well grounded, and the appeal is denied.


REMAND

The Propriety of the Initial Ratings Assigned for Spinal 
Arthritis and Right Shoulder Bursitis

Unlike the claims for service connection, the claims 
contesting the propriety of the initial ratings assigned for 
the spinal arthritis and right shoulder bursitis are 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, VA has a duty to assist the veteran in 
developing the evidence pertinent to these claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
further appellate review of these claims.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating the severity of a musculoskeletal 
disability, such as those at issue, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
premature fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court further held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Although the veteran underwent VA compensation 
evaluations in 1997, the examining physician did not comment 
on the additional considerations set forth by the Court in 
DeLuca with regard to the service-connected disabilities 
at issue.  There was commentary regarding the right knee in 
the December 1997 report, but that condition is not a 
service-connected disability.

Also, since the veteran is contesting the propriety of the 
initial ratings assigned for the disabilities at issue, VA 
must consider whether he is entitled to a "staged rating" 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

It also appears the veteran continues to receive treatment 
for the conditions at issue.  The records of his ongoing 
treatment should be obtained as they, too, may provide 
evidence concerning the current severity of his disabilities.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current VA 
and non-VA treatment records with regard 
to the right shoulder and spine.  The 
necessary release forms should be secured 
in order to obtain non-VA records.  Once 
secured, all records should be associated 
with the claims folder.

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine the nature and severity of the 
disabilities affecting his right shoulder 
and spine.  The examination should 
include range of motion studies of the 
affected areas-expressed in degrees-
with indications of normal ranges of 
motion.  All findings should be reported 
in detail.  The examiner also should 
discuss whether the veteran experiences 
pain/painful motion, weakness, premature 
fatigability, or incoordination in his 
spine and right shoulder as a result of 
his service-connected disabilities; and, 
if so, the examiner should discuss the 
extent of the functional impairment 
attributable to this, for example, in 
terms of the degree of additional loss of 
range of motion.  The examiner also 
should express an opinion on whether the 
veteran's pain/painful motion, 
if demonstrated, may significantly limit 
his functional ability during flare-ups 
of his symptoms or during repeated use 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
the pain/painful motion on use or during 
flare-ups.  The examiner should also 
record any objective clinical signs or 
indications of pain and should, 
to the extent possible, identify any 
additional pertinent manifestations of 
the veteran's service-connected 
disabilities and distinguish them from 
any coexisting impairment that is 
attributable to conditions that are not 
service-connected.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims folder 
must be made available to the examiner 
for review in connection with the 
evaluation, and the examiner should 
acknowledge such review in the report of 
his evaluation.

3.  The RO should readjudicate the claims 
requesting higher initial ratings for the 
disabilities involving the spine and 
right shoulder in light of the Court's 
holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO also must give 
due consideration to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 
and the possibility of assigning staged 
ratings pursuant to the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits requested are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of the additional evidence 
submitted or obtained, and all applicable 
case law, laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be provided 
an opportunity to submit additional 
evidence and/or argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 



